Title: December [1799]
From: Washington, George
To: 




1. Morning clear & but little Wd.—that Southerly. Mer. 26. Lowering towards evening. Mer. 36. Mr. Foot dined here.
 


2. Rained in the Night. Morning heavy. Wind Southerly and Mer. at 36. Afternoon calm, & less clouded. Mer. 38. Lord Fairfax, Lady, Daughter & Miss Dennison dined here.
 


3. Morning extremely foggy. Mer. at 38 and wind what there was of it Southerly. Abt. 2 oclock the fog dispelled and it became extremely pleasant. Mrs. Stuart & daughters went away after breakfast.
 



4. Morning clear—wind at No. Wt. and Mer. at 36. From 10 oclock until 2 very like for Snow. It then cleared & became mild & pleasant. Mer. 38 at N.
 


5. Morning raining and it continued to do so moderately through the day with the Wind at So. Et. Mer. 38 in the Morning & 36 at Night.
 


6. Morning heavy, with appearances of clearing now & then, but about 2 oclock it set in to raining. Mer. 34 in the morning & 37 at Night.
 


7. Rainy morning, with the Wind at No. Et. & Mer. at 37. Afternoon clear & pleasant wind westerly. Mer. 41 at Night. Dined at Lord Fairfax’s.
 


8th. Morning perfectly clear, calm and pleasant; but about 9 oclock the wind came from the No. Wt. and blew fresh. Mer. 38 in the morning and 40 at Night.
 


9. Morning clear & pleasant, with a light Wind from No. W. Mer. at 33. Pleasant all day—afternoon Calm. Mer. 39 at Night. Mr. Howell Lewis & wife set off on their return home after breakfast and Mr. Lawe. Lewis and Washington Custis on a journy. to N. Kent.
 


10. Morning clear & calm. Mer. at 31. Afternoon lowering. Mer. at 42 and wind brisk from the Southward. A very large hoar frost this morng.
 


11. But little wind and Raining. Mer. 44 in the Morning and 38 at Night. About 9 oclock the Wind shifted to No. Wt. & it ceased raining but contd. Cloudy. Lord Fairfax, his Son Thos. and daughter—Mrs. Warner Washington & son Whiting—and Mr. Jno. Herbert dined here & returned after dinner.
 


12. Morning Cloudy—Wind at No. Et. & Mer. 33. A large circle round the Moon last Night. About 1 oclock it began to snow—soon after to Hail and then turned to a settled cold Rain. Mer. 28 at Night.
 


13. Morning Snowing & abt. 3 Inches deep. Wind at No. Et. & Mer. at 30. Contg. Snowing till 1 Oclock and abt. 4 it became

perfectly clear. Wind in the same place but not hard. Mer. 28 at Night.
   


   
   On 12 Dec. in the midst of the day’s severe weather GW rode out to supervise winter activities at the various farms, becoming wet and chilled in the course of his ride. On the 13th, in spite of a developing cold and sore throat, late in the day he went out on the front lawn to mark some trees for cutting. During the night he awoke with an inflammation of the throat but dissuaded Mrs. Washington from waking any members of the household until morning. Through the day of 14 Dec. he received various treatments commonly in use for such an illness, and he was attended by doctors James Craik, Gustavus Richard Brown, and Elisha Cullen Dick. On the evening of 14 Dec. GW died in his bed at Mount Vernon (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:618–25).



 